DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “safely” in claim 14 is a relative term which renders the claim indefinite. The term “safely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What defines “safely?” Does the analog to digital converter remain safe? Does the human user remain safe? Does the vehicle remain safe? Also, what defines safe? Is there no acceptable chance of injury or failure or is a set level of possibility of failure or injury acceptable? If there is an acceptable level of injury or failure, what is that percentage?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grichnik et al (U.S. PGPub # 2006/0230313) in view of Zwinger et al (U.S. PGPub # 2009/0306920).
Regarding Independent Claim 1, Grichnik teaches:
A method for determining a degradation of one or more components of a power electronic device comprising: 
modeling a component of the power electronic device (Fig. 3 Elements 130 & 300. See paragraphs 0007-0008 & 0022-0026.); 
modeling one or more failure modes for the component (Fig. 3 Elements 130 & 300. See paragraphs 0007-0008 & 0022-0026.); 
training a machine learning algorithm to detect the one or more modeled failure modes based on the EMI characteristic (Fig. 3 Elements 130 & 300. See paragraphs 0034-0036.); 
Grichnik does not explicitly teach:
identifying an electromagnetic interference (EMI) characteristic of the component, wherein the EMI characteristic is indicative of each of the one or more failure modes; 
monitoring the EMI of the component; 
analyzing the monitored EMI via the machine learning algorithm to detect the one or more modeled failure modes; and 
providing feedback upon detecting the one or more modeled failure modes.
Zwinger teaches:
identifying an electromagnetic interference (EMI) characteristic of the component, wherein the EMI characteristic is indicative of each of the one or more failure modes (See paragraphs 0012, 0034, 0064-0067, & 0079.); 
monitoring the EMI of the component (See paragraphs 0012-0013, 0034, 0064-0067, & 0079.); 
analyzing the monitored EMI via the machine learning algorithm to detect the one or more modeled failure modes (See paragraphs 0012-0013, 0034, 0064-0067, & 0079. See Fig. 3A-3B Elements 360-368.); and 
providing feedback upon detecting the one or more modeled failure modes (See paragraphs 0012-0013, 0034, 0064-0067, & 0079. See Fig. 4 Element 414 wherein the user interface provides information to the user to address EMI issues.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that one would identify an electromagnetic interference (EMI) characteristic of the component, wherein the EMI characteristic is indicative of each of the one or more failure modes, monitor the EMI of the component, analyze the monitored EMI via the machine learning algorithm to detect the one or more modeled failure modes, and provide feedback upon detecting the one or more modeled failure modes because these are standard practice techniques used when monitoring any type of fault. With all of the above steps, one can easily, efficiently, and reliably determine the condition of an electronic device subject to an EMI. See Abstract of Zwinger.
Regarding Claim 2, Grichnik & Zwinger teach all elements of claim 1, upon which this claim depends.
Grichnik does not explicitly teach the feedback is provided to a user via a user interface.
Zwinger teaches the feedback is provided to a user via a user interface (Fig. 4 Element 414.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that a feedback is provided to a user via a user interface because user interfaces are ubiquitous in modern devices because they allow easy, reliable, and efficient means of communication between computers and machines. They are used nearly universally so that humans and machines can easily interact. 
Regarding Claim 3, Grichnik & Zwinger teach all elements of claim 1, upon which this claim depends.
Grichnik does not explicitly teach the one or more failure modes includes one or more of an aging failure mode, an abuse failure mode, or a defect failure mode.
Zwinger teaches the one or more failure modes includes one or more of an aging failure mode, an abuse failure mode, or a defect failure mode (See paragraphs 0012, 0066-0067, & 0079.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that the one or more failure modes includes one or more of an aging failure mode, an abuse failure mode, or a defect failure mode because the EMI is necessarily caused by some form of improper electric operation. Zwinger teaches that “the condition includes the onset of metal whisker growth in a target area of the integrated circuit that is proximate to at least one of the antennas” as well as that “the condition can involve comparing another EMI fingerprint for the integrated circuit with another reference EMI fingerprint to determine whether the integrated circuit includes a counterfeit component.” These would broadly incorporate aging or defect as well as abuse. 
Regarding Claim 4, Grichnik & Zwinger teach all elements of claim 3, upon which this claim depends.
Grichnik does not explicitly teach the failure mode is an aging failure mode including aging characteristics of the component.
Zwinger teaches the failure mode is an aging failure mode including aging characteristics of the component (See paragraphs 0012, 0066-0067, & 0079.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that the failure mode is an aging failure mode including aging characteristics of the component because the EMI is necessarily caused by some form of improper electric operation. Zwinger teaches that “the condition includes the onset of metal whisker growth in a target area of the integrated circuit that is proximate to at least one of the antennas” as well as that “the condition can involve comparing another EMI fingerprint for the integrated circuit with another reference EMI fingerprint to determine whether the integrated circuit includes a counterfeit component.” These would broadly incorporate aging or defect as well as abuse. 
Regarding Claim 5, Grichnik & Zwinger teach all elements of claim 3, upon which this claim depends.
Grichnik does not explicitly teach the failure mode is an abuse failure mode including abusive characteristics of the component.
Zwinger teaches the failure mode is an abuse failure mode including abusive characteristics of the component (See paragraphs 0012, 0066-0067, & 0079.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that the failure mode is an abuse failure mode including abusive characteristics of the component because the EMI is necessarily caused by some form of improper electric operation. Zwinger teaches that “the condition includes the onset of metal whisker growth in a target area of the integrated circuit that is proximate to at least one of the antennas” as well as that “the condition can involve comparing another EMI fingerprint for the integrated circuit with another reference EMI fingerprint to determine whether the integrated circuit includes a counterfeit component.” These would broadly incorporate aging or defect as well as abuse.
Regarding Claim 6, Grichnik & Zwinger teach all elements of claim 3, upon which this claim depends.
Grichnik does not explicitly teach the failure mode is a defective failure mode including defective characteristics of the component.
Zwinger teaches the failure mode is a defective failure mode including defective characteristics of the component (See paragraphs 0012, 0066-0067, & 0079.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that the failure mode is a defective failure mode including defective characteristics of the component because the EMI is necessarily caused by some form of improper electric operation. Zwinger teaches that “the condition includes the onset of metal whisker growth in a target area of the integrated circuit that is proximate to at least one of the antennas” as well as that “the condition can involve comparing another EMI fingerprint for the integrated circuit with another reference EMI fingerprint to determine whether the integrated circuit includes a counterfeit component.” These would broadly incorporate aging or defect as well as abuse.
Regarding Claim 7, Grichnik & Zwinger teach all elements of claim 3, upon which this claim depends.
Grichnik does not explicitly teach the feedback provided to a user via a display or in audible.
Zwinger teaches the feedback provided to a user via a display or in audible (Fig. 4 Elements 414 & 416.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that the feedback provided to a user via a display or in audible because user interfaces such as displays are ubiquitous in modern devices because they allow easy, reliable, and efficient means of communication between computers and machines. They are used nearly universally so that humans and machines can easily interact.
Regarding Independent Claim 8, Grichnik teaches:
A method of detecting circuit faults comprising: 
identifying a component (Fig. 3 Elements 130 & 300. See paragraphs 0007-0008 & 0022-0026.); 
modeling a failure mode of the component (Fig. 3 Elements 130 & 300. See paragraphs 0007-0008 & 0022-0026.); 
training a machine learning algorithm to detect the modeled failure mode using the measured electromagnetic frequency spectrum (Fig. 3 Elements 130 & 300. See paragraphs 0034-0036.); 
Grichnik does not explicitly teach:
measuring the electromagnetic frequency spectrum produced by the circuit when the component is experiencing a failure mode; 
recording the electromagnetic frequency spectrum of the circuit; and 
analyzing the recorded electromagnetic frequency spectrum using the machine learning algorithm to detect a modeled failure mode of the component.
Zwinger teaches:
measuring the electromagnetic frequency spectrum produced by the circuit when the component is experiencing a failure mode (See paragraphs 0012-0013, 0034, 0064-0067, & 0079. See Fig. 3A-3B Elements 360-368.); 
recording the electromagnetic frequency spectrum of the circuit (See paragraphs 0012-0013, 0034, 0064-0067, & 0079. See Fig. 3A-3B Elements 360-368.); and 
analyzing the recorded electromagnetic frequency spectrum using the machine learning algorithm to detect a modeled failure mode of the component (See paragraphs 0012-0013, 0034, 0064-0067, & 0079. See Fig. 3A-3B Elements 360-368.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that one would measure the electromagnetic frequency spectrum produced by the circuit when the component is experiencing a failure mode, record the electromagnetic frequency spectrum of the circuit, and analyze the recorded electromagnetic frequency spectrum using the machine learning algorithm to detect a modeled failure mode of the component because these are standard practice techniques used when monitoring any type of fault. With all of the above steps, one can easily, efficiently, and reliably determine the condition of an electronic device subject to an EMI. See Abstract of Zwinger.
Regarding Claim 9, Grichnik & Zwinger teach all elements of claim 8, upon which this claim depends.
Grichnik does not explicitly teach the failure mode is based on an aging of the component.
Zwinger teaches the failure mode is based on an aging of the component (See paragraphs 0012, 0066-0067, & 0079.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that the failure mode is based on an aging of the component because the EMI is necessarily caused by some form of improper electric operation. Zwinger teaches that “the condition includes the onset of metal whisker growth in a target area of the integrated circuit that is proximate to at least one of the antennas” as well as that “the condition can involve comparing another EMI fingerprint for the integrated circuit with another reference EMI fingerprint to determine whether the integrated circuit includes a counterfeit component.” These would broadly incorporate aging or defect as well as abuse. 
Regarding Claim 10, Grichnik & Zwinger teach all elements of claim 8, upon which this claim depends.
Grichnik does not explicitly teach the failure mode is based on abuses to the component.
Zwinger teaches the failure mode is based on abuses to the component (See paragraphs 0012, 0066-0067, & 0079.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that the failure mode is based on abuses to the component because the EMI is necessarily caused by some form of improper electric operation. Zwinger teaches that “the condition includes the onset of metal whisker growth in a target area of the integrated circuit that is proximate to at least one of the antennas” as well as that “the condition can involve comparing another EMI fingerprint for the integrated circuit with another reference EMI fingerprint to determine whether the integrated circuit includes a counterfeit component.” These would broadly incorporate aging or defect as well as abuse. 
Regarding Claim 11, Grichnik & Zwinger teach all elements of claim 8, upon which this claim depends.
Grichnik does not explicitly teach the failure mode is based on a defect of the component.
Zwinger teaches the failure mode is based on a defect of the component (See paragraphs 0012, 0066-0067, & 0079.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that the failure mode is based on a defect of the component because the EMI is necessarily caused by some form of improper electric operation. Zwinger teaches that “the condition includes the onset of metal whisker growth in a target area of the integrated circuit that is proximate to at least one of the antennas” as well as that “the condition can involve comparing another EMI fingerprint for the integrated circuit with another reference EMI fingerprint to determine whether the integrated circuit includes a counterfeit component.” These would broadly incorporate aging or defect as well as abuse.
Regarding Independent Claim 12, Grichnik teaches:
A non-destructive testing system for power electronics: 
an electromagnetic interference (EMI) filter having a frequency sensing element and a diagnostic system, wherein the diagnostic system includes: 
a processing circuit operably connected to a memory having programmable instructions stored thereon, wherein the programmable instructions (Fig. 2 Elements 130, 202, & 204.), when executed by the processing circuit, causes the diagnostic system to: 
model a component of the power electronic device (Fig. 3 Elements 130 & 300. See paragraphs 0007-0008 & 0022-0026.); 
model a failure mode for the component (Fig. 3 Elements 130 & 300. See paragraphs 0007-0008 & 0022-0026.); 
train a detector via a machine learning algorithm to detect the modeled failure mode based on the EMI characteristic (Fig. 3 Elements 130 & 300. See paragraphs 0007-0008 & 0022-0026.); 
Grichnik does not explicitly teach:
identify an (EMI) characteristic of the component, wherein the EMI characteristic is indicative of the modeled failure mode; 
monitoring the EMI of the component; 
analyzing the monitored EMI to detect the modeled failure mode; and 
indicate to a user that the component is less than optimal based on the detected modeled failure mode.
Zwinger teaches:
identify an (EMI) characteristic of the component, wherein the EMI characteristic is indicative of the modeled failure mode (See paragraphs 0012-0013, 0034, 0064-0067, & 0079. See Fig. 3A-3B Elements 360-368.); 
monitoring the EMI of the component (See paragraphs 0012-0013, 0034, 0064-0067, & 0079. See Fig. 3A-3B Elements 360-368.); 
analyzing the monitored EMI to detect the modeled failure mode (See paragraphs 0012-0013, 0034, 0064-0067, & 0079. See Fig. 3A-3B Elements 360-368.); and 
indicate to a user that the component is less than optimal based on the detected modeled failure mode (See paragraphs 0012-0013, 0034, 0064-0067, & 0079. See Fig. 3A-3B Elements 360-368.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Zwinger to the teachings of Grichnik such that one would measure the electromagnetic frequency spectrum produced by the circuit when the component is experiencing a failure mode, record the electromagnetic frequency spectrum of the circuit, and analyze the recorded electromagnetic frequency spectrum using the machine learning algorithm to detect a modeled failure mode of the component because these are standard practice techniques used when monitoring any type of fault. With all of the above steps, one can easily, efficiently, and reliably determine the condition of an electronic device subject to an EMI. See Abstract of Zwinger.

Claims 15-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grichnik et al (U.S. PGPub # 2006/0230313) in view of Zwinger et al (U.S. PGPub # 2009/0306920) & Degrenne et al (U.S. PGPub # 2019/0331729).
Regarding Claim 15, Grichnik & Zwinger teach all elements of claim 12, upon which this claim depends.
Grichnik does not explicitly teach the frequency sensing element is a high frequency sensing element.
Degrenne teaches the frequency sensing element is a high frequency sensing element (Paragraphs 0056 & 0069.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Degrenne to the teachings of Grichnik & Zwinger such that the frequency sensing element is a high frequency sensing element because this allows one to make measurements in high voltage, high heat, stressful circuit conditions. (See Degrenne paragraphs 0056 & 0069.).
Regarding Claim 16, Grichnik & Zwinger teach all elements of claim 12, upon which this claim depends.
Grichnik does not explicitly teach the frequency sensing element provides a propagation path for the spectral content of interest by enabling measurements of a time domain voltage and/or current signals.
Degrenne teaches the frequency sensing element provides a propagation path for the spectral content of interest by enabling measurements of a time domain voltage and/or current signals (Paragraphs 0056 & 0069.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Degrenne to the teachings of Grichnik & Zwinger such that the frequency sensing element provides a propagation path for the spectral content of interest by enabling measurements of a time domain voltage and/or current signals because the shunt resistors are necessarily a path in the circuit that can and do measure high frequency signals. This allows one to make measurements in high voltage, high heat, stressful circuit conditions. (See Degrenne paragraphs 0056 & 0069.).
Regarding Claim 17, Grichnik & Zwinger teach all elements of claim 12, upon which this claim depends.
Grichnik does not explicitly teach the frequency sensing element is shunt configured.
Degrenne teaches the frequency sensing element is shunt configured (Paragraphs 0056 & 0069.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Degrenne to the teachings of Grichnik & Zwinger such that the frequency sensing element is shunt configured because the shunt resistors are necessarily a path in the circuit that can and do measure high frequency signals. These are well-known, relatively cheap, and reliable elements used to make high frequency measurements. These allows one make measurements in high voltage, high heat, stressful circuit conditions. (See Degrenne paragraphs 0056 & 0069.).
Regarding Claim 19, Grichnik & Zwinger teach all elements of claim 12, upon which this claim depends.
Grichnik, Zwinger, & Degrenne do not explicitly teach the frequency sensing element is series configured.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the frequency sensing element is series configured because this is the easiest way to put resistors in a circuit and get a easily calculated amount of resistance.
Regarding Claim 20, Grichnik & Zwinger teach all elements of claim 19, upon which this claim depends.
Grichnik, Zwinger, & Degrenne do not explicitly teach the series configured frequency sensing element measures current using a high frequency transformer.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the series configured frequency sensing element measures current using a high frequency transformer because a transformer is an easy tool to use to measure and adjust voltage and current in a circuit. They are well-know, reliable, and easy to understand circuit elements.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grichnik et al (U.S. PGPub # 2006/0230313) in view of Zwinger et al (U.S. PGPub # 2009/0306920), Degrenne et al (U.S. PGPub # 2019/0331729), & Wang et al (U.S. PGPub # 2014/0333286).
Regarding Claim 18, Grichnik & Zwinger teach all elements of claim 17, upon which this claim depends.
Grichnik, Zwinger, & Degrenne do not explicitly teach the shunt configured frequency sensing element measures voltage across a burden resistor.
Wang teaches the shunt configured frequency sensing element measures voltage across a burden resistor (Paragraph 0063.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Degrenne to the teachings of Grichnik & Zwinger such that the shunt configured frequency sensing element measures voltage across a burden resistor because this “provides a balanced differential input to the corresponding differential input [86] of a corresponding one of the metering processors.” (See Wang paragraph 0063.).

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 13, Grichnik & Zwinger teach all elements of claim 12, upon which this claim depends.
Grichnik does not explicitly teach the diagnostic system is embedded in the EMI filter.
Regarding Claim 14, Grichnik & Zwinger teach all elements of claim 13, upon which this claim depends.
Grichnik does not explicitly teach the embedded system uses signal conditioning to modify the signal so the analog to digital converters safely capture data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teach some elements of the Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858